PER CURIAM.
While disciplinary proceedings were pending against him, the respondent, Harold Turk, submitted to The Florida Bar a petition for leave to resign. The Board of Governors of The Florida Bar, pursuant to Rule 11.09, Article XI, The Integration Rule of The Florida Bar, 31 F.S.A., entered its judgment accepting respondent’s resignation but with the condition that it be without leave to seek reinstatement.
On the filing of this judgment in this Court the respondent filed his petition for review in which he asks that this Court delete the condition which would prohibit him from seeking reinstatement. In its response to respondent’s petition for review The Florida Bar urges that we either affirm its judgment or return the cause to them for immediate prosecution of the charges pending against respondent.
Section 3, Rule 11.09, supra, authorizes the Board of Governors to make the granting of a petition to resign subject to appropriate conditions. Nevertheless, where the conditions placed on the acceptance is to the effect that respondent is precluded from thereafter seeking reinstatement, it seems only just that the respondent ought to have the choice of withdrawing his petition for leave to resign or accepting the condition. The Florida Bar seems to have the same view, since it asks in the alternative that its judgment be affirmed or the cause remanded for prompt continuations of the disciplinary proceedings.
*214After consideration of the record before us we conclude that the judgment of The Florida Bar ought to he accepted by this Court, subject to right of the respondent to withdraw his petition for leave to resign.
Therefore, unless the respondent, Harold Turk, within ten days of the receipt of a copy of this order files in this Court a withdrawal of his petition for leave to resign, the judgment of The Florida Bar shall stand affirmed and the respondent’s resignation shall be effective without leave to apply for reinstatement. If he files such a withdrawal, this cause will be immediately remanded to The Florida Bar for further disciplinary proceedings.
It is so ordered.
DREW, Acting C. J., and THOMAS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.